  Case 20-17636        Doc 31  Filed 07/20/21 Entered 07/20/21 15:12:17                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-17636
Patricia L Barriera                          )
Juan F Barriera                              )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                             ORDER ALLOWING LATE FILED CLAIM

        This cause coming to be heard on Motion of the debtors to extend the time to file a claim on
behalf of a creditor; IT IS ORDERED:

  The motion is GRANTED as follows:

  1. The time for the debtor to file a Proof of Claim for United States Department of Education is
extended to August 20, 2021.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: July 20, 2021                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
